NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Argued September 21, 2009
                                Decided December 14, 2009

                                          Before

                          RICHARD D. CUDAHY, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 09-1050

JOHN W. CHWARZYNSKI,                               Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 07 C 2102
ROBERT TEBBENS, et al.,
     Defendants-Appellees.                         Ronald A. Guzman,
                                                   Judge.

                                        ORDER

        On April 16, 2007, John Chwarzynski, then-President of Chicago Fire Fighters Union
Local 2 (the “Union”), filed suit on behalf of the Union against ten executive board
members (collectively the ”Local defendants”) and the International Association of Fire
Fighters and four of its officers (collectively the “International defendants”) for alleged
violations of RICO, federal labor laws, the Chicago false claims act, and state tort law.
These charges fall into two principal classes of allegations: that the Local defendants
defrauded the City and the Union by requesting salary and expenses for activities they
never intended to complete, and that Local and International defendants conspired to
No. 09-1050                                                                              Page 2

prosecute false disciplinary charges against Chwarzynski while failing to prosecute
legitimate charges against Local defendant Tebbens to cover up their fraud.

        Early in the litigation, the defendants and the district court both told Chwarzynski
that the suit could not be filed in the name of the Union and that most of the claims
asserted were legally unfounded. In the face of the court’s advice, Chwarzynski soldiered
on for more than eight months (eventually substituting himself as sole plaintiff), until he
finally dismissed the action voluntarily in December 2007. In response to a motion by the
defendants, the district court imposed sanctions in the amount of $15,342.25 jointly and
severally against Chwarzynski and his attorney, James Maher, under FED. R. C IV. P. 11 and
28 U.S.C. § 1927.

        Chwarzynski appealed the sanctions order to this court, but Maher did not. On
March 17, 2009, this court issued an order confirming that the appeal is limited to a review
of the sanctions order against plaintiff Chwarzynski only. Had attorney Maher wanted to
appeal the sanctions order against him, he would have had to file his own notice of appeal.
Since Maher did not file a notice of appeal, the defendants proceed to collect the full
$15,324.25 fine from Liberty Mutual Surety, which paid on a bond that it had issued on
Maher’s behalf.

        A case is moot “when the issues presented are no longer live or the parties lack a
legally cognizable interest in the outcome.” Powell v. McCormack, 395 U.S. 486, 496 (1969).
See United States v. Balint, 201 F.3d 928, 936 (7th Cir. 2000) (finding that the payment of
restitution by some jointly and severally liable defendants rendered moot the appeal of
other jointly and severally liable defendants challenging the order for restitution). With the
fine paid, Chwarzynski’s monetary interest in this appeal disappeared. And this court has
repeatedly held that it is appropriate to limit appeals of sanctions orders to situations
involving monetary sanctions only. E.g., Seymour v. Hug, 485 F.3d 926, 929 (7th Cir. 2007).
Even if this court could rule in favor of Chwarzynski, he would have no cognizable interest
in the outcome.

        In response to a request for supplemental briefing on this issue, Chwarzynski states
that:

        Mr. Chwarzynski’s interest clearly differs from that of his counsel because if
        Mr. Chwarzynski prevails on this appeal he will personally collect the
        amount of the sanction award in the sum of $15,324.25 from his counsel’s
        malpractice insurance carrier in settlement of his legal malpractice claim
        against his counsel.
No. 09-1050                                                                            Page 3

(Citing the Release Agreement between Mr. Chwarzynski and Liberty Mutual Insurance
Company.) Chwarzynski’s possible malpractice claim against Maher implicates a separate
dispute between him and his lawyer. A party cannot establish an interest in one case by
making separate contractual obligations contingent on its outcome. We must therefore
reject Chwarzynski’s attempt to keep this case alive by reference to a collateral proceeding.
We note in passing that it is not even clear that Chwarzynski’s success on this appeal
would trigger the Release Agreement provision, since that agreement requires
Chwarzynski to overturn the sanctions award and avoid liability for payment of that
award. But that is of no immediate importance. With the fine fully paid, Chwarzynski no
longer has any legally cognizable interest in this appeal. We therefore DISMISS it as moot.